ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant has filed a motion for a rehearing herein, evidently not being satisfied with the disposition made in our original opinion of some of his complained of errors.
In this court we do not have numbered points nor assignments of error, unless such are based on bills of exception found in the record; nor is it sufficient to only mention a complained of error in the motion for a new trial unless same is based on the record, and usually called to the trial court’s attention by an objection and exception. However, we do take cognizance of the evidence and would not hesitate to reverse if such evidence be not present.
Appellant’s motion complains of our original opinion, especially in its treatment of Bill of Exception No. 4. In the first place, such bill contains the whole testimony of John C. Smith, a mortician, who is shown to be a licensed embalmer of 16 years’ experience and embodies therein five pages, it being his entire testimony, to much of which no objection seems to have been urged. The trial court attempted to qualify such bill by setting forth only the testimony complained of and appellant’s objection thereto. Not being satisfied with such qualification, *488appellant excepted thereto, and the careful trial court thereupon filed his own bill embodying appellant’s bill, together with the court’s qualification, which is now Bill No. 4. We gather from this bill that appellant was endeavoring to bring to our attention the whole of the testimony relative to the condition of the body of the deceased in an effort to show that deceased may have met his death by means of being struck by appellant’s fist and knocked down into a bush or flower bed. We do not agree with such contention. The testimony shows that the deceased was still living when he was lying in such bush; that he was endeavoring to arise when he was grasped by appellant upon the head and stabbed numerous times by a screw driver with á blade about seven inches long. It is a matter of common knowledge that a screw driver is an ordinary household utensil with a handle and a metal blade, which blade enters a nick in the head of a screw for the purpose of tightening or loosening such' screw, and while the same may or may not be a deadly weapon per se, the mode and manner of its use can be utilized to determine its deadly character. See Ammann v. State, 145 Tex. Cr. R. 34, 165 S. W. (2d) 744.
If was shown by the evidence that deceased was living, when attacked by appellant with a screw driver as described, and that he died immediately after having been stabbed; in the back of the body and head six or seven times, one of such stab wounds having penetrated at the base of the brain and evidently severing an artery.
There was no testimony concerning the cause of death being heart failure; it was not shown that deceased suffered from any heart ailment. There was testimony showing a vicious attack and several stab wounds in the back by appellant and the immediate death of the deceased. It would have been against all the evidence to say that he died from some heart affection where the testimony is present as to the actual cause of death. We think these wounds could be called serious ones, because he died immediately therefrom. This again disposes of Bill No. 4.
In Bill No. 5 we find that the state’s witness was asked by appellant’s attorney if she had not testified in this case before, and she answered that she had, and he then asked her some further questions relative to what she had testified to at such previous hearing. As a matter of fact, she had testified relative to this occurrence but not in this case before. The state then endeavored to straighten this matter out, and it was then shown that there had been a hearing relative to a peace bond. Appel*489lant brought this matter out himself, and we think the state had a right to go into the same from the state’s standpoint under Article 728, Vernon’s Ann. C. C. P.
We are cited to the case of Robeson v. State, 133 Tex. Cr. R. 407, 111 S. W. (2d) 725, as being in point herein. In that case it is shown that the state first went into the proposition of the accused being placed under a peace bond, which he was unable to make and for such failure he was confined in jail thereon. The accused objected to the introduction of such testimony, and from the opinion therein, it seems that such matter was not brought forth by accused’s attorney, but was initiated by the state with no reason therefor other than to show that the accused had been confined on account of his inability to give such bond.
In the matter here present, appellant’s attorney first inquired relative to the witness having given certain testimony at a previous hearing erroneously termed “of this case.” The state then examined her as to the previous hearing “of this case” and developed the fact that such testimony was given concerning this same occurrence but that same related to a peace bond hearing relative to appellant being placed thereunder, and no result of such hearing was shown. We think that the case of Robeson v. State, supra, is not in point herein. See Vernon’s Ann. Tex. C. C. P., Vol. 2, Art. 728, and annotations thereunder on page 1182. This matter being brought out by appellant, an explanation thereof could be offered by the state, even though it might bring forth damaging testimony against the accused. See Rosamond v. State, 101 Tex. Cr. R. 315, 276 S. W. 247.
Bill No. 7 relates to certain testimony concerning the taking out of appellant’s car a certain part of the mechanism called a “rotor” in the absence of which the engine of an automobile would not run. This matter took place immediately after appellant had struck the deceased and had left the scene; being pursued a short distance in his flight, his pursuer then returning and immediately, within two or three minutes of the killing, removing such “rotor”. This seems to be res gestae of the homicide, and in any event, we can see no harm resulting from a detail of such incident, especially so when taking into consideration appellant’s proven conduct soon after the homicide.
Bill No. 8 relating to an argument of the state’s attorney was properly overruled.
*490Bill No. 9 complaining of a certain argument wherein the state’s attorney mentioned the fact of the deceased “leaving this poor woman a wddow” as appealing to the prejudice of the jury. The trial court instructed the jury to disregard such argument, but appellant contends that the damage was so great that such instruction could not cure the same. The testimony is replete with many references to Mrs. Dooley, and she testified herein that she was the wife of Mr. L. J. Dooley; that he died on February 20, 1948, and evidently upon his death, she was left a widow. This bill, as well as Bill No. 10, was properly overruled, as was Bill No. 11. They were all properly passed upon in the original opinion.
We have written at length herein because of appellant’s attorney’s apparent dissatisfaction with the original opinion herein. However, this court is of the opinion that our holdings set forth in such original opinion were sound and proper and we adhere thereto.
Therefore, appellant’s motion for rehearing will be overruled.